Danforth, J.
This action is replevin of a chain cable which tire evidence shows to have been lost by the original owners. Such property belongs to the first finder as against all persons but the loser. The testimony in this case clearly shows that the defendants were the first finders, and (if it were necessary) that, before the finding of the plaintiffs, they had taken possession by such acts of ownership as the nature and condition of the property, under the circumstances, allowed; and further, that from the first they had no intention to abandon. It further appears that the first complete possession by entire removal from the place .where the property was found was in the defendants.
There is no testimony in the case upon which to base a judgment for damages occasioned by its detention, and only nominal damages can be awarded, and an order that the cable be restored .to the defendants. Judgment for a return.
Appleton, C. J., Cutting, Dickerson, Barrows and Yirgin, .'JJ., concurred.